DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office action addresses U.S. reissue application No. 17/033,074 (“074 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Sep. 25, 2020 (“074 Actual Filing Date”).  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue application proceeding.  The 074 Reissue Application contained, among other things: reissue application declarations by assignee and a preliminary amendment.  
The 074 Reissue Application is a reissue application of U.S. Patent No. 10,084,523 (“523 Patent”) titled “METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING CHANNEL STATE INFORMATION IN A WIRELESS COMMUNICATION SYSTEM.”   The 523 Patent was filed on Sep. 20, 2013 and assigned by the Office US patent application number 14/032,511 (“511 application”) and issued on Sep. 25, 2018 with claims 1-15 (“Originally Patented Claims”).  Because the instant reissue application was filed within two years after the 523 Patent issued, broadening of claim scope is allowed.  See MPEP 1401 and 35 USC 251.
On Dec. 13, 2021, the Office mailed a non-final office action (“2021 Non-Final Office Action”).  On Mar. 4, 2022, Applicant filed a response (“Mar 2022 Response”) to the 2021 Non-Final Office Action.  
On Apr. 1, 2022, the Office mailed a final office action (“Apr 2022 Final Office Action”).  On Jun. 30, 2022, Applicant filed a response (“Jun 2022 Response”) to the Apr 2022 Final Office Action and an RCE.

II. OTHER PROCEEDINGS
This section is the same as that in 2021 Non-Final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 523 patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  Also based upon the Examiner's independent review of the 523 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction.

III. JUN 2022 RESPONSE AND CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 30, 2022 has been entered.
 	The Jun 2022 Response contained, among other things, “REMARKS” (“Jun 2022 Remarks”), and “AMENDMENTS TO THE CLAIMS” (“Jun 2022 Claim Amendment”).  The Jun 2022 Claim Amendment amended independent claims 16, 20, 24 and 28.

IV. STATUS OF CLAIMS
	In light of the above: 
Claims 16, 18-20, 22-24, 26-28 and 30-31 are currently pending (“Pending Claims”).
Claims 17, 21, 25 and 29 are canceled.
Claims 16, 18-20, 22-24, 26-28 and 30-31 are rejected (see rejection below).

V. PRIORITY CLAIMS
This section is the same as that in 2021 Non-Final Office Action.
Based upon a review of the instant application and 523 Patent, the Examiner finds that in the instant application, Applicant does not claim any domestic priority.  However, the instant application claims foreign priority to KR 10-2012-0104790 filed on Sep. 20, 2012 and KR10-2012-0105264 filed on Sep. 21, 2012. 
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply (to the invention or claims of the instant reissue application).  Instead, the earlier ‘First to Invent’ provisions apply.

VI. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.



B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1. Processor:  "1: one that processes 2. a: (1) a computer (2) The part of a computer system that operates on data – called also a central processing unit b : a computer program (as a compiler) that puts another program into a form acceptable to the computer " Microsoft Press Computer Dictionary , 2nd Edition, Microsoft Press, Redmond, WA, 1994.
2. Configuration:  “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
3. Base Station: A wireless term. A base station is the fixed device that a mobile radio transceiver (transmitter/receiver) talks to talk to allow a person or mobile device to get connection to the landline phone network, public or private. Newton' s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.
4. Controller: A device that controls the operation of another device by relaying information to that device, the controller potentially a processor or computer. See “Newton' s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
5. Transceiver: Any device that transmits and receives. See “Newton' s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a transmitter as a device that converts signals into electrical impulses.
6. Circuit: The physical connection (or path) of channels, conductors and equipment between two given points through which an electric current may be established. Includes both sending and receiving capabilities. A circuit can also be a network of circuit elements, such as resistors, inductors, capacitors, semiconductors, etc., that performs a specific function.  A circuit can also be a closed path through which current can flow.   See “Newton' s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998.”

C.	Claims Not Invoking 35 U.S.C. § 112 ¶ 6 
The Examiner finds that claims 1-7 do not invoke 35 U.S.C. § 112 ¶ 6 . For support of this position the Examiner notes the following; 
Claims 1-7 are method claims.  Claims 1-7  recite neither "step for" nor "means for," nor a generic placeholder for "step for" or "means for."  Therefore claims 1-7 fail Prong (A) as set forth in MPEP §2181 I. Because claims 1-7  fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 1-7 do not invoke 35 U.S.C. § 112 ¶ 6. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).

D.	Claims Invoking 35 U.S.C. § 112 ¶ 6 
In what follows, the Examiner takes the primary position that at least one functional phrase of claims 8-21 invoke 35 U.S.C. § 112 ¶ 6.  For support of the Examiners position the Examiner notes the following appropriate 3-prong analysis. See MPEP §2181 I. See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).

1)	“Functional Phrase #1 
wherein the processor, when executing program instructions stored in the memory, is configured to: 
determine a bandwidth of a transmission channel; 
cause the apparatus to receive a first control field through the transmission channel, the first control field comprising a first set of bits and the first set of bits indicating a length of user data; and 
cause the apparatus to receive a data field comprising the user data through the transmission channel, 
wherein a number of bits of the first set of bits is determined based on the bandwidth of the transmission channel.

-FP#1, as recited in claim 8.

i.	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 

To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential).  “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). [Emphasis added.]

MPEP § 2181 I. C., Rev. 08.2017, January 2018.

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “processor,” is a generic placeholder for the phrase ‘means for,’ i.e., being applied as a generic means for performing the function. See MPEP 2181 I (C).
First, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a person having ordinary skill in the art (“PHOSITA”) that the term “processor” denotes sufficient structure to perform the claimed function. From review of the 523 Patent specification, the Examiner concludes that the specification do not sufficiently describe the structure of a processor. However, the Examiner finds that A PHOSITA understands that an ordinary processor cannot perform the entire claimed function. Other structural elements are needed.  
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the term “processor” has achieved recognition as noun denoting structure.  Based upon a review of these dictionaries, the Examiner is unable to locate sufficient evidence that “processor” has achieved recognition as a noun denoting structure for performing the claimed function.  For example, see the section of Sources for BRI above, showing that processor commonly has enough structure to perform a general computer function (See MPEP 2181.II.B).  However, the Examiner finds that A PHOSITA understands that ordinary processors with CPU and memory, cannot perform the entire claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that “processor” has an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that term “processor” has an art-recognized structure to perform the claimed function. 
Accordingly the Examiner concludes that the phrase “processor” as set forth in Functional Phrase #1 is being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because “processor” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 (FP #1) meets invocation Prong (A).

ii.	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).

Based upon a review of claim 24, the Examiner finds that the functions associated with Functional Phrase #1 are: receive, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations, receive, from the base station, channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI-RS configurations among the plurality of CSI-RS configurations, identify a CSI-RS indicator indicating one CSI-RS at least two CSI-R Ss being configured by the at least two CSI-RS configurations, identify a rank indicator (RI) based on information on RI restriction that indicates allowable RIs to be reported, obtain at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information, and transmit, to the base station, CSI including the CSI-RS indicator and at least one of PMI or the CQI.

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase #1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).

iv. 	Corresponding Structure for Functional Phrase #1
MPEP 2181.II.B states:
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945.

Based upon a review of the original disclosure, the Examiner finds that the algorithms for functional phrase #1 as follows:
receive, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations (20:7-11, Fig. 17, This corresponds to the configuration information of how to receive CSI_RSH and CSI_RSV among all the possible ways of receiving them as shown in Figs. 2-15. for example whether DI reception timing is used.), 
receive, from the base station, channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI-RS configurations among the plurality of CSI-RS configurations,
 identify a CSI-RS indicator indicating one CSI-RS at least two CSI-R Ss being configured by the at least two CSI-RS configurations (15:42-50, 20:15-18 and 20:65-67, Fig. 17, this corresponds to configuration on how to report the feedback which can be any one of the configuration in Figs. 2-15.  See also 19:38-52.), 
identify a rank indicator (RI) based on information on RI restriction that indicates allowable RIs to be reported (13:13-31, See also Figs. 2-15. RI is identified for feedback), 
obtain at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information (there is no algorithm on how to obtain the PMI or the CQI based on CSI-RS indicator and CSI report configuration), and 
transmit, to the base station, CSI including the CSI-RS indicator and at least one of PMI or the CQI (Figs. 4-15 and associated descriptions).

2)	Analysis of dependent claims 
Claims 22-23 depend on claim 20 and Functional Phrase #1 in claims 22-23 also invokes 35 U.S.C. § 112 ¶ 6.  Therefore analysis of the corresponding structure for Functional Phrase #1 modified by claims 22-23 is the same as identified above for Functional Phrase #1.    




VII. CLAIM REJECTIONS - 35 USC § 251
A.	Improper Recapture
Claims 16, 18-20, 22-24, 26-28 and 30-31 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenland Systems, Inc. et al v. Micro LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shah ram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiner’s findings of fact in the prosecution history of the `726 application relevant to this rejection:
Sep. 20, 2013	Claims 1-12 were originally filed.  The originally filed claim 1 and claim 9 are
1. A Channel State Information (CSI) transmission method of a terminal, the method comprising: 
receiving a first CSI Reference Signal (CSI-RS) and a second CSI-RS; 
transmitting a CSI indicator indicating one of the first CSI-RS and the second CSI-RS corresponding to CSI to be transmitted; and transmitting the CSI generated based on the CSI indicator until transmission of a new CSI indicator.


4. A terminal for transmitting Channel State Information (CSI), the terminal comprising: 
a receiver configured to receive a first CSI Reference Signal (CSI-RS) and a second CSI-RS; and 
a transmitter configured to transmit a CSI indicator indicating one of the first CSI- RS and the second CSI-RS corresponding to CSI to be transmitted, and to transmit the CSI generated based on the CSI indicator, until transmission of a new CSI indicator.


7. A Channel State Information (CSI) reception method of a Base Station (BS), the method comprising: 
transmitting a first CSI Reference Signal (CSI-RS) and a second CSI-RS; receiving a CSI indicator indicating one of the first CSI-RS and the second CSI- RS corresponding to CSI to be received; and 
receiving the CSI generated based on the CSI indicator, until receipt of a new CSI indicator.


10. A Base Station (BS) for receiving Channel State Information (CSI), the BS comprising: 
a transmitter configured to transmit a first CSI Reference Signal (CSI-RS) and a second CSI-RS; and 
a receiver configured to receive a CSI indicator indicating one of the first CSI-RS and the second CSI-RS, and to receive CSI generated based on the CSI indicator, until receipt of a new CSI indicator.


Oct. 14, 2014	The originally filed claims 1-12 were rejected under 35 USC 102.
May 7, 2014	The originally filed claims 1-12 were rejected under the same ground of  35 USC 102.
Aug. 7, 2015	Applicant filed an RCE and amendment which amends the claims as follows:
1. (Currently Amended) A Channel State Information (CSI) transmission method of a terminal, the method comprising: 
receiving a first CSI Reference Signal (CSI-RS) and a second CSI-RS;
transmitting a CSI indicator indicating one of the first CSI-RS and the second CSI-RS corresponding to CSI to be transmitted; and 
reportingthe one of the first CSI-RS and the second CSI-RS indicated by the transmitted CSI indicator

4. (Currently Amended) A terminal for transmitting Channel State Information (CSI), the terminal comprising: 
a receiver configured to receive a first CSI Reference Signal (CSI-RS) and a second CSI- RS; and 
a transmitter configured to transmit a CSI indicator indicating one of the first CSI-RS and the second CSI-RS corresponding to CSI to be transmitted, and to report the CSI -2-Attorney Docket No: 1398-611 (YPF201309-0003) generated based on the one of the first CSI-RS and the second CSI-RS indicated by the transmitted CSI indicator

7. (Currently Amended) A Channel State Information (CSI) reception method of a Base Station (BS), the method comprising: 
transmitting a first CSI Reference Signal (CSI-RS) and a second CSI-RS; receiving a CSI indicator indicating one of the first CSI-RS and the second CSI-RS corresponding to CSI to be received; and 
receiving the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the received CSI indicator

10. (Currently Amended) A Base Station (BS) for receiving Channel State Information (CSI), the BS comprising:  
-3-Attorney Docket No: 1398-611 (YPF201309-0003) a transmitter configured to transmit a first CSI Reference Signal (CSI-RS) and a second CSI-RS; and 
a receiver configured to receive a CSI indicator indicating one of the first CSI-RS and the second CSI-RS, and to receive CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the received CSI indicator

Applicant further argued specifically that prior art reference by Geirhofer fails to disclose the amended limitation (Aug 2015 Remarks, pp. 5-6).

Aug. 26, 2015 The Office mailed a non-final office action (“Aug 2015 Non-Final Office Action”) which rejected all the pending claims 1-16.
Nov. 25, 2015	Applicant filed an amendment which amended the claims as below:
1. (Currently Amended) A cs
receiving a first CSI rs
transmitting a CSI indicator indicating which one of the first CSI-RS and the second CSI- RS is used to generate 
reporting the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the transmitted CSI indicator.  

4. (Currently Amended) A terminal for transmitting cs
a receiver 
a transmitter; and
 a controller configured to control the receiver to receive a first CSI reference signal (CSI- RS) and a second CSI-RS, control the transmitter to transmit a CSI indicator indicating which one of the first CSI-RS and the second CSI-RS is used to generate control the transmitter to report the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the transmitted CSI indicator.  
-2-Attorney Docket No: 1398-611 (YPF201309-0003) 
7. (Currently Amended) A csbs
transmitting a first CSI rs
receiving a CSI indicator indicating which one of the first CSI-RS and the second CSI-RS is used to generate 
receiving the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the received CSI indicator.  

10. (Currently Amended) A bscsi
a transmitter 
a receiver: and 
a controller configured to control the transmitter to transmit a first CSI reference signal (CSI-RS) and a second CSI-RS, control the receiver to receive a CSI indicator indicating which one of the first CSI-RS and the second CSI-RS is used to generate CSI to be received, and control the receiver to receive the CSI generated based on the one of the first CSI-RS and the second CSI-RS indicated by the received CSI indicator.


Applicant also specifically argued the prior art that were relied upon in the rejection under 35/USC 102 and 35 USC 103 did not teach the amended limitations (Remarks, Nov. 25, 2015, pp. 6-8)
Feb. 4, 2016	The Office mailed a final office action rejecting all the pending claims under 35 USC 103.
Feb. 15, 2017	Applicant filed a RCE and an amendment which amended the claims as follows:

    PNG
    media_image1.png
    297
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    672
    media_image2.png
    Greyscale

		Claim 4 is amended similarly to claim 1 and claim 10 was amended similarly to claim 7.  Applicant argued that none of the prior art reference taught the amended limitation: “wherein a reporting interval of the CSI is an integer multiple of at least one among a period of a channel quality indicator (COI) and a period of a precoding matrix indicator (PMI).”
Jan. 2, 2018 	After a non-final office action on May 4, 2017 and a final office action on Nov. 1, 2017, Applicant amended claims 1 and 7 as follows:

    PNG
    media_image3.png
    361
    651
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    328
    637
    media_image4.png
    Greyscale

Claim 4 was amended similarly to claim 1 and claim 10 was amended similarly to claim 7.  Applicant argued that none of the prior art reference taught the amended limitation (Remarks, Jan. 2, 2018, pp. 7-10).
Apr. 2, 2018 	After an Applicant-initiated interview dated Jan. 25, 2018,  Applicant filed a RCE and amended claims 1 and 7 as follows:

    PNG
    media_image5.png
    319
    638
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    318
    642
    media_image6.png
    Greyscale

Claim 4 was amended similarly to claim 1 and claim 10 was amended similarly to claim 7.  Applicant argued that the prior art reference of Geirhofer did not teach the amended claims (Remarks, Apr. 2, 2018, pp. 6-9).
A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).
As to Step (1) above, independent claims 1, 4, 7 and 10 of the 511 application were amended and argued specifically by the Applicant and the Examiner allowed the claims based on the amendment and the arguments.  
The new independent claims 16,  of the instant reissue application broadened the above amended limitation.  
16. (New-Twice Amended) A method of a terminal in a communication system, the method comprising: 
receiving, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations; 
receiving, from the-base stations channel state information -(CSI) report- configuration information, wherein the CSI report configuration information is associated with at least two CSI- RS configurations among the plurality of CSI-RS configurations; 
identifying a CSI-RS indicator indicating one CSI-RS among at least two CSI-R Ss being configured by the at least two CSI-RS configurations;
identifying a rank indicator (RI) based on information on Ri restriction that indicates allowable RIs to be reported; 
obtaining at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information, and 
transmitting, to the base station, CSI including the CSI-RS indicator and at least one of the PMI or the CQI.


20. (New-Twice Amended) A terminal in a communication system, the terminal comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to: receive, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations, receive, from the base station, channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI-RS configurations among the plurality of CSI-RS configurations, identify a CSI-RS indicator indicating one CSI-RS at least two CSI-R Ss being configured by the at least two CSI-RS configurations, identify a rank indicator (RI) based on information on RI restriction that indicates allowable RIs to be reported, obtain at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information, and transmit, to the base station, CSI including the CSI-RS indicator and at least one of PMI or the CQI.


24. (New-Twice Amended) A method of a base station in a communication system, the method comprising: 
transmitting, to a terminal- channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations; 
transmitting, to the terminal, channel state information (CST) report configuration information,_wherein the CSI report configuration information is associated with at least two CSL- RS configurations among the plurality of CSI-RS configurations; and
receiving, from the terminal, CSI including a CSI-RS indicator and at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) 
wherein the CSI-RS indicator indicates one CSI-RS among at least two CSI-RSs associated with the at least two CSI-RS configurations, 
wherein the at least one of the PMI or the CQI is included in the received CSI, based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information, and wherein the received RI is based on information on RI restriction, which indicates allowable RIs.


28. (New-Twice Amended) A base station in a communication system, the base station comprising: 
a transceiver, and 
a controller coupled with the transceiver and configured to: transmit, to a terminal, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations, transmit, to the terminal, channel state information (CSI) report configuration information, wherein the CSI report configuration information is associated with at least two CSI-RS configurations among the plurality of CSI-RS configurations, and receive, from the terminal, CSI including a CSI-RS indicator and at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI), wherein the CSI-RS indicator indicates one CSI-RS among at least two CSI-RSs associated with the at least two CSI-RS configurations, wherein the at least one of the PMI or the CQI is included in the received CSI, based on the one CSI-R S indicated by the CSI-RS indicator and the CSI report configuration information, and wherein the received RI is based on information on RI restriction, which indicates allowable RIs.


For example, independent claims 16 and 20 of the instant reissue application eliminate the limitations “transmitting a CSI indicator at a first timing,” “reporting a channel quality indicator at a second timing which is different from the first timing,” and “wherein a reporting period of the CSI indicator is an integer multiple of at least one among a period of the CQI and a period of a precoding matrix indicator generated based on the one CSI-RS indicated by the transmitted CSI indicator” (“Surrender Generating limitations”) present in the 523 Patent which are surrendered subject matter in the original prosecution of the 523 Patent.
Independent claims 24 and 28 of the instant reissue application eliminate the limitations:
“receiving a CSI indicator at a first timing; and receiving a channel quality indicator (CQI) at a second timing which is different than the first timing, wherein a reporting period of the CSI indicator is an integer multiple of at least one among a period of the CQI and a period of a precoding matrix indicator (PMI) generated based on the one CSI-RS indicated by the transmitted CSI indicator” (“Surrender Generating limitations”) present in the 523 Patent which are surrendered subject matter in the original prosecution of the 523 Patent.
As to Step (2) above, as indicated by the facts summarized above, the eliminated features cited above of claims 1, 7, 10 and 13 of the 523 patent were surrendered in the original prosecution and related to the broader aspects of the reissue claims 16, 20 and 24, 28.
MPEP 1412.02.II.B.1
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.

Because the limitation of “wherein a reporting period of the CSI indicator is an integer multiple of at least one among a period of the CQI and a period of a precoding matrix indicator (PMI) generated based on the one CSI-RS indicated by the transmitted CSI indicator” is entirely eliminated, based on the above section of MPEP, recapture rule is violated.
As to Step (3) above and based on the comparison of claims 16, 20, 24 and 28 of the instant reissue application and claims 1, 7, 10 and 13 of the 523 patent, the Examiner determines that the reissue claims are not materially narrowed in other respects relative to the surrender subject matter and the scope of the reissue claims have indeed been enlarged, and hence the recapture rule applies. See MPEP §1412.02(I).
Therefore claims 16, 18-20, 22-24, 26-28 and 30-31 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

VIII.  SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 16, 20 24 and 28 recite “allowable RIs.”  However there is no antecedent basis for this term.

IX.  CLAIM OBJECTION
A.	Explanation of changes
Claims 18-20, 22-23, 26-28 and 30-31 are objected to because the Jun 2022 Response does not comply with 37 C.F.R. § 1.173(c).  See MPEP § 1453(V)(D). 
Applicant has not provided specific support for each of the limitations of these claims.  Applicant has provided support for claim 16 (and claim 20) in Jun 2022 Remarks, but fails to provide specific support for other claims.  

X.  CLAIM REJECTIONS - 35 USC § 112 ¶1 and 35 USC 251 NEW MATTER
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 18, 22, 26-27, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement and 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  
 The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 18 and 22 recite “wherein the CQI is identified based on the RI and the PMI using the CSI-RS in case that the CQI is transmitted” which does not appear to be disclosed by the embodiment of Fig. 12 of the 523 Patent.  Applicant also fails to provide support for these new claims.  
Claims 26 and 30 recite “wherein the CQI corresponds to the RI and the PMI using the CSI-RS in case the CQI is received” which does not appear to be disclosed by the embodiment of Fig. 12 of the 523 Patent.  Applicant also fails to provide support for these new claims.  
Claims 27 and 31 recite “wherein the CSI-RS indicator is identified based on the CSI-RS configuration information and the CSI report configuration information.”  However, Applicant fails to provide support for this limitation for the base station.  The Examiner could not locate sufficient support for the base station to perform this step. 
 
XI.  CLAIM REJECTIONS - 35 USC § § 112 ¶2 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22-24, 26-28 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.	Indefinite terms
Claims 24 and 28 recite the term “the received RI”.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims of claims 24 and 28 i.e., claims 26-27 and 30-31, are also rejected.

B.	Lack of structure
The functional phrase “obtain at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information” in FP#1 in claim 20 invokes § 112 ¶ 6.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the above functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

C.	Trying to construe
The Examiner concludes that because claims 20, 22-24, 26-28 and 30-31 are indefinite under 35 U.S.C. § 112 2nd paragraph, these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003)(“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.

XII.  CLAIM REJECTIONS - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 18-19, 24, 26-28 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sayana et al (US Patent 8,537,911, “Sayana”) in view of Liao et al (US Patent Pub. 2011/0110455, “Gaal”).
Regarding claim 16, Sayana discloses a method of a terminal in a communication system, the method comprising: 
receiving, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations (1104 in Fig. 11, configuration information is received. 17:1-30); 
receiving, from the-base stations, channel state information -(CSI) report- configuration information, wherein the CSI report configuration information is associated with at least two CSI- RS configurations among the plurality of CSI-RS configurations (1104 in Fig. 11 and description associated with Fig. 11.  17:1-30); 
identifying a CSI-RS indicator indicating one CSI-RS among at least two CSI-R Ss being configured by the at least two CSI-RS configurations (1106 in Fig. 11, the CSI-RS indicator is identified before measurement can be done.  17:31-52);
identifying a rank indicator (RI) based on information on Ri restriction that indicates allowable RIs to be reported; 
obtaining at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information (1106-1110 in Fig. 11, 17:31-52, 2:18-23, 11:19-27, both PMI and CQI are indicated to be used), and 
transmitting, to the base station, CSI including the CSI-RS indicator and at least one of the PMI or the CQI (1114 in Fig. 11).
However, Sayana does not expressly teach “identifying a rank indicator (RI) based on information on Ri restriction that indicates allowable RIs to be reported.”
In the same field of endeavor, Gaal discloses of signaling rank and precoding indications in uplink and downlink MIMP operations (Abstract) and 
If neither RI nor PMI are signaled, SDMA ATs may choose a similar PMI, resulting in severe interference, and SDMA ATs may choose a RI based on its own channel condition, which may not be supportable when other ATs are also scheduled on the same set of resource blocks. This issue could be partially alleviated by limiting the maximum RI for SDMA users.

	-¶0100 of Gaal.

	In other words, Gaal discloses “identifying a rank indicator (RI) based on information on Ri restriction that indicates allowable RIs to be reported.”
	Gaal also suggests rationale for the above step which is to alleviate severe interference when RI is signaled but not PMI (¶0100 of Gaal).  Therefore it would have been obvious to one ordinary skills in the art, at the time of invention to use the method of Gaal in the method of Sayana so that severe interference can be alleviated.  
Regarding claim 18, Sayana and Gaal teach the method of claim 16, wherein the CQI is identified based on the RI and the PMI using the CSI-RS in case that the CQI is transmitted (Sayana, Fig. 11 and association description, 16:48-58).

Regarding claim 19, Sayana and Gaal teach the method of claim 16, wherein the CSI-RS indicator is identified based on the CSI-RS configuration information and the CSI report configuration information (Sayana, Fig. 11 and associated description, 16:48-58).

Regarding claim 24, Sayana teaches a method of a base station in a communication system, the method comprising: 
transmitting, to a terminal- channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations (Fig. 10A, especially 1014 in Fig. 10, the configuration information including channel state information reference signal configuration information is transmitted.  15:1-40); 
transmitting, to the terminal, channel state information (CST) report configuration information, wherein the CSI report configuration information is associated with at least two CSL-RS configurations among the plurality of CSI-RS configurations (1014 in Fig. 10A, the set of channel state information report configuration is also transmitted, 15:1-40); and
receiving, from the terminal, CSI including a CSI-RS indicator and at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) (Fig. 10B, 1018 in Fig. 10B, 15:41-62),
wherein the CSI-RS indicator indicates one CSI-RS among at least two CSI-RSs associated with the at least two CSI-RS configurations (Fig. 10B, 15:41-62), 
wherein the at least one of the PMI or the CQI is included in the received CSI, based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information (15:41-62).  
However, Sayana does not expressly teach “wherein the received RI is based on information on RI restriction, which indicates allowable RIs.”
In the same field of endeavor, Gaal discloses signaling rank and precoding indications in uplink and downlink MIMP operations (Abstract) and 
If neither RI nor PMI are signaled, SDMA ATs may choose a similar PMI, resulting in severe interference, and SDMA ATs may choose a RI based on its own channel condition, which may not be supportable when other ATs are also scheduled on the same set of resource blocks. This issue could be partially alleviated by limiting the maximum RI for SDMA users.

	-¶0100 of Gaal.

In other words, Gaal discloses “wherein the received RI is based on information on RI restriction, which indicates allowable RIs.”
	Gaal also suggests rationale for the above step which is to alleviate severe interference when RI is signaled but not PMI (¶0100 of Gaal).  Therefore it would have been obvious to one ordinary skills in the art, at the time of invention to use the method of Gaal in the method of Sayana so that severe interference can be alleviated when RI is signaled but not PMI.

Regarding claim 26, Sayana and Gaal teach the method of claim 24, wherein the CQI corresponds to the RI and the PMI using the CSI-RS in case that the COI is received (Sayana, Fig. 11 and association description, 16:48-58)..

Regarding claim 27, Sayana and Gaal teach the method of claim 24. wherein the CST-RS indicator is identified based on the CSI-RS configuration information and the CSI report configuration information (Sayana, Fig. 11 and association description, 16:48-58).

Claims 28 and 30-31 are the corresponding base station claims of claims 24 and 26-27 and Sayana discloses a terminal (Base Station 110-113 in Fig. 1).  Therefore claims 28 and 30-31 are made obvious by Sayana and Gaal based on the same rationale as that for claim 24.

XIII. ALLOWABLE SUBJECT MATTER
Claims 20 and 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. § 112 ¶ 2 and 35 U.S.C. § 251 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: FP#1 in claim 20 invoke § 112 ¶ 6.  The prior art on the record including Sayana and Gaal fails disclose the algorithm and structure associated with the configuration information and the associated CSI-RS reception as disclosed in association with Fig. 12 of the 523 Patent.  

XIV. RESPONSE TO ARGUMENTS
A. 	Claim Objection
	Applicant argues that a complete listing of claims is not required based on 37 C.F.R. § 1.171 and can be satisfied by providing an original copy of the patent (Jun 2022 Remarks p. 8-9).
The Examiner disagrees.  The Examiner listed several sections of MPEP which all require a complete listing of claims.  It is not just for the convenience of the Examiner, it is a requirement set forth in MPEP.  Further,  the complete listing of claims should be under the title “AMENDMENTS TO THE CLAIMS.”  The Examiner does not advance an objection in this office action but will advance an objection if the complete listing of claims is not under the title “AMENDMENTS TO THE CLAIMS.”  
Applicant has not addressed the claim objection due to insufficient support provided for the new claims.

B. 	35 USC 251 improper broadening
	Applicant points to Fig. 15 as supporting original claims 1-15 and points to Figs. 12 and 16 as supporting the new claims, i.e., claims 16, 18-20, 22-24, 26-28 and 30-31 and argued “Fig. 12 illustrate simultaneously transmitting the PMI and the CQI together with a DI (i.e., a CSI-RS indicator in the claims).” (Jun 2022 Remarks, pp. 12-15).
Fig. 17 is described below:

Referring to FIG. 17, in step 1700, the UE receives the control information associated with the measurement of a plurality of CSI-RSs for an FD-MIMO system from the eNB. That is, the UE receives the information on how to receive the CSI-RSH and CSI-RSV transmitted by the eNB. Although various embodiments of the present disclosure have proposed the CSI-RSH and CSI-RSV configurations, other types of first and second CSI-RSs may also be configured. The UE also receives the CSI feedback configuration indicating how the UE should feedback the CSI corresponding to CSI-RSH and CSI-RSV. This configuration is transmitted from the eNB to the UE through higher layer signaling. Alternatively, the CSI feedback configuration may be provided to the UE in another method. The UE transmits the CSI according to the CSI feedback configuration.

	-col. 20, lines 7-21 of the ‘523 patent.

	
	The above section, i.e., col. 20, lines 7-21 of the ‘523 Patent only describes receiving the control information associated with the measurement of a plurality of CSI-RSs and receiving information on how to receive the CSI-RSH and CSI-RSV transmitted by the eNB.  In other words, Fig. 17 applies to all embodiments including Fig. 12 and Fig. 15.
Claim 16 now recites:
16. (New-Twice Amended) A method of a terminal in a communication system, the method comprising: 
receiving, from a base station, channel state information reference signal (CSI-RS) configuration information including a plurality of CSI-RS configurations; 
receiving, from the-base stations channel state information -(CSI) report- configuration information, wherein the CSI report configuration information is associated with at least two CSI- RS configurations among the plurality of CSI-RS configurations; 
identifying a CSI-RS indicator indicating one CSI-RS among at least two CSI-RSs being configured by the at least two CSI-RS configurations;
identifying a rank indicator (RI) based on information on Ri restriction that indicates allowable RIs to be reported; 
obtaining at least one of a precoding matrix indicator (PMI) or a channel quality indicator (CQI) based on the one CSI-RS indicated by the CSI-RS indicator and the CSI report configuration information, and 
transmitting, to the base station, CSI including the CSI-RS indicator and at least one of the PMI or the CQI.

	Claim 16 still reads on the embodiment of Fig. 15 and all embodiments, i.e., Figs. 4-15.  Nowhere in claim 16 requires “simultaneously transmitting the PMI and the CQI together with a DI.”  In other words, claim 16 is a broader version of original claim 1 and corresponds to more than one embodiments, e.g., Figs. 12 and Fig. 15, of the inventions in the `523 Patent.  Because of this, the rejection under improper broadening or original patent requirement is withdrawn.  

C. 	35 USC 251 improper Recapture
	Applicant argues that the pending claims are directed to an overlooked aspect of the original application (Jun 2022 Remarks, pp. 15-16).  
	The Examiner disagrees. 
	MPEP 1412.01.II states:
II. OVERLOOKED ASPECTS
Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.

The pending claims are not directed to a separate invention because they do not belong to a separately disclosed embodiment from that of Fig. 15.  In fact, the pending claims are a broader version of the originally patented claims.  The Examiner has also analyzed the support provided by the Applicant and could not see the pending claims being a separate invention as required to overcome the improper recapture rejection.
	Further, MPEP 1412.02.II states (emphasis added):
With respect to the "second step" in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:

[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.


The pending claims of the instant reissue application eliminated the Surrendered Generating limitations and even they recite other narrowing limitations, recapture rule is still violated.   For support of this position the Examiner notes that (A) the pending claims are completely missing the Surrendered Generating Limitations noted above; (B) the claims are not narrowed with respect to the Surrendered Generating Limitations.  See MPEP §1412.02.  
Therefore the rejection under 35 USC 251 improper recapture has not been overcome.


XV. CONCLUSION 
A.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

C.	 Contact Information

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Yuzhen Ge/
Primary Examiner, Art Unit 3992










Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 523 Patent, or in the prior art.